Citation Nr: 0216430	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  01-03 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 4, 1970, to 
August 3, 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the veteran's application to reopen a 
claim for service connection for a low back disability.

For reasons set forth below, a December 1970 RO rating 
decision denying the veteran's original claim for service 
connection for a back condition is not final.  Accordingly, 
this appeal stems from the veteran's November 1970 original 
compensation claim and the RO decision shortly thereafter 
that denied the claim.  As the law and regulations pertaining 
to the finality of prior unappealed RO decision are not 
applicable to this appeal, this case must be remanded as 
outlined below.  


REMAND

In a December 1970 rating decision, the RO denied the 
veteran's original claim for service connection for a back 
condition, diagnosed as spondylolysis, L5, bilateral, 
symptomatic.  However, in a January 1971 notice letter, the 
RO indicated to the veteran that his back condition was 
service-connected, but was less than 10 percent disabling so 
that compensation was not payable.  In its June 2000 
decision, the RO indicated that the December 1970 decision 
denied service connection for a low back disability on the 
basis that it preexisted service and was not aggravated 
therein  

In light of this defective notice, the veteran was not 
adequately informed of the requirement to file a notice of 
disagreement with the denial of service connection for low 
back disability (since he was erroneously informed that 
service connection had been granted) in order to initiate an 
appeal, and the claim did not become final.  Cf. 38 U.S.C.A. 
§ 7105(c) (West 1991) (if no notice of disagreement is 
received within one year after notice of a rating decision, 
the decision becomes final).  Under these circumstances, the 
Board finds that the November 1970 original compensation 
claim is still pending and, as correction of this procedural 
defect is essential for a proper appellate decision, the case 
must remanded to the agency of original jurisdiction.  38 
C.F.R. § 19.9 (2001). 

In view of the foregoing, the Board finds that the RO must 
adjudicate the November 1970 claim for service connection for 
low back disability on a de novo basis, under the laws and 
regulations currently in effect, as it cannot ensure that 
Board adjudication of this claim under current laws and 
regulations, in the first instance, would not be prejudicial 
to the veteran's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Also, during the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain. Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5107(a) (West Supp. 2002)). VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  In addition to 
the development actions set forth below, the RO should 
address whether any additional notification or development 
action is required under the VCAA and its implementing 
regulations regarding the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, the Board remands this matter to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide a list of all VA and non-VA 
health care providers that have treated 
him for a low back disorder since 
service.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records that have 
not been previously obtained and 
associate them with the claims folder. 

2.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
orthopedic examination. The claims must 
be made available to the examiner for his 
or her review.  The clinician is 
requested to conduct a review of the 
veteran's claims file, including 
enlistment, clinical, Medical Board, and 
separation service medical records, and 
post-service treatment reports.  
Following this review, and the orthopedic 
examination of the veteran, to include 
any studies or tests deemed necessary, 
the examiner is requested to offer an 
opinion with supporting analysis, as to 
whether it is at least as likely as not 
that any current low back disability 
began during or is causally linked to any 
incident of service.  If it is determined 
that the veteran had a low back 
disability (i.e., spondylolysis) prior to 
service, the examiner is requested to 
opine whether it is at least as likely as 
not that the preexisting low back 
disability was aggravated (worsening of 
underlying condition as contrasted to 
temporary flare-up of symptoms)during 
service.  A complete rationale for all 
opinions expressed should be provided.

3.  The RO must inform the veteran, in 
writing, of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  See 38 C.F.R. § 3.655 
(2002).

4.  The RO should also review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 1991 
& Supp. 2002), and 66 Fed. Reg. 45620- 
45632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied. 

5.  Thereafter, the RO should consider 
adjudicate the veteran's claim for 
service connection for low back 
disability on a de novo basis.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case, and they should be afforded the 
appropriate period of time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this REMAND is to provide due process 
of law and to obtain additional development, and the Board 
intimates no opinion as to the ultimate outcome of this 
appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



